Stephens, J.
1. Where a pledgee redelivers the property to the pledgor for the special purpose of being sold by the pledgor for the pledgee’s benefit, the pledgor, when selling the property, acts only as the agent of the pledgee for sucli purpose; and while the title, to the property may pass to the purchaser, the funds derived from the sale belong to the pledgee, and the pledgor has no title thereto. See, in this connection, Eplan v. Wheat, 134 Ga. 511 (68 S. E. 78), 21 R. C. L. 656-7; Jones on Collateral Securities (3d ed.), §§ 43, 44.
2. Where another creditor of the pledgor had constructive notice of the pledgee’s title by virtue of a regularly executed and recorded bill of *504sale from the pledgor, conveying to the pledgee title to the-property as security for a debt, which title the pledgee did not in fact relinquish upon redelivery by him of the property to the pledgor for the purpose of being sold, such creditor of the pledgor could not assert any lien, as by garnishment, upon the proceeds of the sale of the property by the pledgor.
Decided February 24, 1925.
Horace Russell, Watkins & Asbill, for plaintiff.
W. A. Sutherland, Jones,-Evins & Moore, for defendants.
3. A deed to secure a debt, conveying both realty and personalty, which describes part of the personalty conveyed as “all the . . canned goods located in the [grantor’s] plant as located above,” which location “above” . is a certain definitely described lot of land capable of identification and also conveyed for the purposes of the conveyance, contains a description sufficiently identifying the property to put third persons on notice. Clark v. Dodson Printers Supply Co., 137 Ga. 324 (73 S. E. 580); Thomas Furniture Co. v. T. & G. Furniture Co., 120 Ga. 879 (48 S. E. 333).
4. A verdict for the pledgee claiming the funds caught by garnishment served upon the purchaser by a creditor of the pledgor was properly directed.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.